DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 6, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	
Applicant does not show sufficient support of the amended limitations, from the original disclosure.  A show of support for the amended limitations is required, otherwise, the amended limitaitons must be removed.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6, 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, 7 recites the limitations "the test" and “the non-NULL value from the test”.  There is insufficient antecedent basis for this limitation in the claim.  One of ordinary skill in the art would not have known if the test is referring back to testing from claim 5, or another limitation.  Correction is required.

	In claim 7, the recited “an un-stored memory entry” would have been indefinite.  One of ordinary skill in the art would not have know the metes and bounds of this limitation.  Specifically, one of ordinary skill would not have know what value is returned and where is the un-stored memory entry.  In one scenario, the un-stored memory entry is not stored in storage such that the response by the producer is returned from the value in the buffer and not stored in a deeper storage.  Under an alternate scenario, the un-stored memory entry is saved in as a static value that was not stored in the slots of the ring buffer.   Correction is required to show what is 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5,9-13,15-18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Kilgariff (US 8760460)

Claim 1.    Bu discloses A system (e.g., apparatuses and methods for improving synchronization between threads in a multi-core processor system, para 0003) comprising:

a memory including a ring buffer having a plurality of slots (e.g., The memory 120 includes a shared ring buffer 122… number of slots, 0021, 0056);
	at least one processor in communication with the memory, wherein the at least one processor includes a consumer processor (e.g., second core 110.sub.2 is running a second thread 112.sub.2 (consumer thread, 0019) and a producer processor, and the producer processor is configured to (e.g., a first thread 112.sub.1 (producer thread, para 0018):
receive a memory entry (e.g., At step 504, a request to insert a data item is received, 0073),
		store the memory entry in the available slot at an offset in the ring buffer (e.g., a producer thread inserts data items to the shared ring buffer when the shared ring buffer is not full, 0031; further Bu discloses local variables for the producer thread 112.sub.1 are stored in i producer thread 112.sub.1 (consumer thread 112.sub.2) advances the write (read) variable only after a batchSize number of data items have been inserted (extracted) to (from) shared ring buffer 122 (0052).n value of wBatch (rBatch) is incremented by one for every data item being inserted (extracted) by the producer thread 112.sub.1 (0053).  FIG. 3, first cache 114.sub.1 associated with producer thread 112.sub.1 stores the wBatch variable in its local control variables cache line and stores the batchSize variable in its constant variables cache (0057).  values of the nextWrite and the localRead variables (0074)); and
	wherein the consumer processor is configured to: consume the memory entry (e.g., a consumer thread extracts data items from the shared ring buffer, 0026, 0031).

Bu does not disclose, but Aasheim discloses
	identify an available slot in the ring buffer for the memory entry (e.g., A write pointer is used to advance through a circular sequence of memory locations on the flash medium and indicate a memory location that is free to receive data as the write pointer advances, 0011; maintains a list of all physical sector addresses free to receive data, 0100).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Bu in view of Aasheim does not disclose, but Kilgariff discloses
 	wherein a subset of the slots is initialized with an initialization value (e.g., Entries in the circular buffer are allocated as needed, col 1:55-67; Bu discloses local variables for the producer thread 112.sub.1 are stored in memory 120 when the shared ring buffer 122 is first initialized (0025));


	wherein the initialization value is interpreted as an unavailable slot by the producer processor (e.g., first processing unit is also configured to allocate the circular buffer entry in the circular buffer to store primitive attribute data, col 2:42-50;further, Kilgariff discloses allocating the circular buffer entry to store primitive attribute data (col 2:40-42).   Each circular buffer has a fixed-size virtual memory allocation in which data is stored (col 9:39-40).  Once allocated, a CBE 358 stays at the same address in the circular buffer of a TPC 310 until the screen-space processing elements, are done with using the primitive attribute data stored in the CBE 358 (e.g., col 21:34-40).  CBEs 358 are allocated at increasing addresses within the circular buffer until the end is reached (col 21:38-40).  CBEs 358 are freed when all of the screen-space processing elements that consume the primitive attribute data; more detail about the freeing process is provided in conjunction with FIG. 7B. (col 21:41-45)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, providing the benefit of to operate in conjunction with the work distribution process to allocate, 

Claim 2.    Bu does not disclose, but Aasheim discloses
wherein identifying the available slot includes walking the ring buffer starting from an original slot, wherein the original slot is indicated by a current producer pointer (e.g., A write pointer is used to advance through a circular sequence of memory locations on the flash medium and indicate a memory location that is free to receive data as the write pointer advances, col 2:61-67;  a write pointer 1302, which indicates a next available free sector to receive data on the medium, Fig. 23 col 14:30-40).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Claim 3.    Bu does not disclose, but Aasheim discloses 
	wherein the current producer pointer is an index (e.g., The write pointer 1302 is implemented as a combination of two counters: a sector counter 1306 that counts sectors and a block counter 1304 that counts blocks.  Both counters combined indicate the next available free sector to receive data, col 14:30-40) Fig. 13).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Claim 4.    Bu does not disclose, but Aasheim discloses


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Claim 5.    Bu in view of Aasheim does not disclose, but Kilgariff discloses
	wherein identifying the available slot includes testing a respective value associated with a respective memory entry of a slot in the ring buffer, wherein the testing is conducted while the contents of each slot remain unchanged (e.g., the rasterizers 322 track the CBEs 358 through the screen-space processing and signals the CB manager 318 when a CBE 358 may be invalidated, col 17:60-65).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, providing the benefit of to operate in conjunction with the work distribution process to allocate, track, release, and invalidate circular buffer entries for storing primitive attribute data that is transferred between the GPCs 208 (see Kilgariff, col 9:40-50).


Claim 9.    Bu does not disclose, but Aasheim discloses
	receive additional memory entries along with the memory entry, which form a batch of memory entries, the batch of memory entries having an initial memory entry and a final memory entry  (e.g., suppose a file uses five sectors to store data spanning physical sectors 1, 2, 

	identify a last memory entry in the batch of memory entries such that each of the initial memory entry to the last memory entry form a group that fits in available slots in the ring buffer, wherein the last memory entry and the final memory entry are the same memory entry (e.g., The chain of sectors ends with an "end of file" (EOF) indicator.  the meta-information (e.g., 2, 5, 9, and 10) links the individual sectors together in a list referred to herein as a "linked list," which in the example of FIG. 8 is the combination of all pointers 808, para 0081 Fig. 8).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).


Claim 10.    Bu discloses further comprising a batch counter, wherein the batch counter is configured to count memory entries and send the batch of memory entries to the producer processor (e.g., batchSize number of data items have been inserted (extracted) to (from) shared ring buffer 122, para 0052).


Claim 11.   Bu in view of Aasheim does not disclose, but Kilgariff discloses wherein the memory entry is a packet address (e.g., An address to the circular buffer entry, col 1:60-67).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, providing the benefit of to operate in conjunction with the work distribution process to allocate, track, release, and invalidate circular buffer entries for storing primitive attribute data that is transferred between the GPCs 208 (see Kilgariff, col 9:40-50).

Claim 12.    Bu discloses wherein the consumer processor and the producer processor execute on different cores of the same physical processor (e.g., FIG. 1, multi-core processing system 100 includes a first core 110.sub.1 and a second core 110.sub.2 (collectively, cores 110), 0017; first core 110.sub.1 is running a first thread 112.sub.1 (which also may be referred to herein as a producer thread, 0018; second core 110.sub.2 is running a second thread 112.sub.2 (which also may be referred to herein as a consumer thread, para 0019).

Claim 13.    Bu in view of Aasheim does not disclose, but Kilgariff discloses further comprising a second memory, wherein the second memory is a virtual memory (e.g., Each circular buffer has a fixed-size virtual memory allocation in which the data is stored, col 9:35-40).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, providing the benefit of to operate in conjunction with the work distribution process to allocate, track, release, and invalidate circular buffer entries for storing primitive attribute data that is transferred between the GPCs 208 (see Kilgariff, col 9:40-50).

Claim 15.   Bu discloses A method (e.g., apparatuses and methods for improving synchronization between threads in a multi-core processor system, para 0003)  comprising:
	receiving, by a producer processor, a memory entry (e.g., a first thread 112.sub.1 (producer thread, para 0018; At step 504, a request to insert a data item is received, 0073),
storing, by the producer processor, the memory entry in the available slot at an offset in the ring buffer  (e.g., a producer thread inserts data items to the shared ring buffer when the shared ring buffer is not full, 0031; further Bu discloses local variables for the producer thread 112.sub.1 are stored in memory 120 when the shared ring buffer 122 is first initialized (0025).  letting NEXT( ) be the function that advances write or read to the next buffer slot (0033). the local control variables nextWrite represent the local control variables of the producer thread 112.sub.1 and the consumer thread 112.sub.2 that point to the next buffer slot of the shared ring buffer 112 to be inserted to  (0035).i producer thread 112.sub.1 (consumer thread 112.sub.2) n value of wBatch (rBatch) is incremented by one for every data item being inserted (extracted) by the producer thread 112.sub.1 (0053).  FIG. 3, first cache 114.sub.1 associated with producer thread 112.sub.1 stores the wBatch variable in its local control variables cache line and stores the batchSize variable in its constant variables cache (0057).  values of the nextWrite and the localRead variables (0074));
consuming, by a consumer processor, the memory entry (e.g., a consumer thread extracts data items from the shared ring buffer, 0026, 0031); and

Bu does not disclose, but Aasheim discloses
	identifying, by the producer processor, an available slot in a ring buffer having a plurality of slots (e.g., A write pointer is used to advance through a circular sequence of memory locations on the flash medium and indicate a memory location that is free to receive data as the write pointer advances, 0011; maintains a list of all physical sector addresses free to receive data, 0100).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Bu in view of Aasheim does not disclose, but Kilgariff discloses
 	wherein a subset of the slots is initialized with an initialization value, (e.g., Entries in the circular buffer are allocated as needed, col 1:55-67);
	invalidating, by the consumer processor, one of the subset of slots in the ring buffer by overwriting the initialization value with an invalid value to transition the one of the subset of slots from an unavailable slot to an available slot (e.g., CB manager 318 also has the task of freeing CBEs 358 when the GPCs 208 are finished with them. the rasterizers 322 track the CBEs 358 and signals the CB manager 318 when a CBE 358 may be invalidated, col 17:50-67; CBEs 358 are freed when all of the screen-space processing elements that consume the 

	and the initialization value is interpreted as an unavailable slot by the producer processor (e.g., first processing unit is also configured to allocate the circular buffer entry in the circular buffer to store primitive attribute data, col 2:42-50; further Kilgariff discloses allocating the circular buffer entry to store primitive attribute data (col 2:40-42).   Each circular buffer has a fixed-size virtual memory allocation in which data is stored (col 9:39-40).  Once allocated, a CBE 358 stays at the same address in the circular buffer of a TPC 310 until the screen-space processing elements, are done with using the primitive attribute data stored in the CBE 358 (e.g., col 21:34-40).  CBEs 358 are allocated at increasing addresses within the circular buffer until the end is reached (col 21:38-40).  CBEs 358 are freed when all of the screen-space processing elements that consume the primitive attribute data; more detail about the freeing process is provided in conjunction with FIG. 7B. (col 21:41-45)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, providing the benefit of to operate in conjunction with the work distribution process to allocate, track, release, and invalidate circular buffer entries for storing primitive attribute data that is transferred between the GPCs 208 (see Kilgariff, col 9:40-50).

Claim 16 is rejected for reasons similar to claim 2 as shown above.

Claim 17.    Bu in view of Aasheim does not disclose, but Kilgariff discloses

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, providing the benefit of to operate in conjunction with the work distribution process to allocate, track, release, and invalidate circular buffer entries for storing primitive attribute data that is transferred between the GPCs 208 (see Kilgariff, col 9:40-50).

Claim 18 is rejected for reasons similar to claim 5 as shown above.

Claim 19.    Bu discloses A method (e.g., apparatuses and methods for improving synchronization between threads in a multi-core processor system, para 0003)  comprising:
	receiving, by a producer processor, a plurality of requests associated with a plurality of respective memory entries (e.g., a first thread 112.sub.1 (producer thread, para 0018; At step 504, a request to insert a data item is received, 0073),
storing, by the producer processor, each of the plurality of requests in a respective slot (e.g., a producer thread inserts data items to the shared ring buffer when the shared ring buffer is not full, 0031; further Bu discloses local variables for the producer thread 112.sub.1 are stored in memory 120 when the shared ring buffer 122 is first initialized (0025).  letting NEXT( ) be the function that advances write or read to the next buffer slot (0033). the local control variables nextWrite represent the local control variables of the producer thread 112.sub.1 and the consumer thread 112.sub.2 that point to the next buffer slot of the shared ring buffer 112 to be inserted to  (0035).i producer thread 112.sub.1 (consumer thread 112.sub.2) advances the write (read) variable only after a batchSize number of data items have been inserted (extracted) to (from) shared ring buffer 122 (0052).n value of wBatch (rBatch) is incremented by one for every data item being inserted (extracted) by the producer thread 112.sub.1 (0053).  FIG. 3, first cache 114.sub.1 associated with producer thread 112.sub.1 stores the wBatch variable in its local control variables cache line and stores the batchSize variable in its constant variables cache (0057).  values of the nextWrite and the localRead variables (0074));


Bu does not disclose, but Aasheim discloses
	that contains an invalid value, wherein the producer processor is prevented from storing a request in a slot occupied by a valid value (e.g., A write pointer is used to advance through a circular sequence of memory locations on the flash medium and indicate a memory location that is free to receive data as the write pointer advances, 0011; maintains a list of all physical sector addresses free to receive data, 0100).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, providing the benefit of ensuring date integrity when date is being written to flash memory (see Aasheim, 0011) and reducing the amount of information needed to be stored by a sector manager (0100).

Bu in view of Aasheim does not disclose, but Kilgariff discloses
 	wherein a subset of the slots is initialized with an initialization value, (e.g., Entries in the circular buffer are allocated as needed, col 1:55-67);
	invalidating, by the consumer processor, one of a plurality of respective slots for each of the plurality of stored requests by first invalidating a first slot initialized with an initialization value for a first stored request of the plurality of stored requests, wherein each of the plurality of respective slots includes one of an initialization value and a valid value (e.g., CB manager 318 also has the task of freeing CBEs 358 when the GPCs 208 are finished with them. the rasterizers 322 track the CBEs 358 and signals the CB manager 318 when a CBE 358 may be invalidated, col 17:50-67; CBEs 358 are freed when all of the screen-space processing elements that consume the primitive attribute data, col 21:30-50; further, Kilgariff discloses allocating the circular buffer entry to store primitive attribute data (col 2:40-42).   Each circular buffer has a fixed-size virtual memory allocation in which data is stored (col 9:39-40).  Once allocated, a CBE 358 stays at the same address in the circular buffer of a TPC 310 until the screen-space processing elements, are done with using the primitive attribute data stored in the CBE 358 

	and prevented from storing a request in a slot occupied by an initialization value (e.g., first processing unit is also configured to allocate the circular buffer entry in the circular buffer to store primitive attribute data, col 2:42-50).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, providing the benefit of to operate in conjunction with the work distribution process to allocate, track, release, and invalidate circular buffer entries for storing primitive attribute data that is transferred between the GPCs 208 (see Kilgariff, col 9:40-50).

5.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Kilgariff (US 8760460), and further in view of Cohen (US 20130132604)

Claim 6.    Bu in view of Aasheim and Kilgariff does not disclose, but Cohen discloses wherein the unavailable slot includes a valid memory entry with a  non-NULL value, and wherein upon receiving the non-NULL value from the test, the producer processor is configured to return an un-stored memory entry that was previously received by the producer processor for storage -(e.g., a packet pointer already exists in that location) then the packet is discarded (e.g., because it may be a duplicate packet)., para 0147).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, with Cohen, providing the benefit of storing packets at appropriate locations in a buffer (see Cohen, 0147) to form an effective hybrid network with packet loss minimization, duplicate packet detection (0006).

5.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Kilgariff (US 8760460), and further in view of Volpe (US 20040064649)

Claim 7.     Bu in view of Aasheim and Kilgariff does not disclose, but Volpe discloses
	wherein the unavailable slot includes a non-Null, initialization value, and wherein upon receiving the non-NULL value from the test, the producer processor is configured to return an un-stored memory entry that was previously received by the producer processor for storage (e.g., FIG. 7, a determination is made in step 510 as to whether the cache line fill address is valid in the prefetch buffer 260 if the valid bit is set indicating present in the buffer 260, para 0049).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system of Bu, Aasheim, and Kilgariff, with Volpe, providing the benefit of reducing average memory access time by utilizing a prefetch buffer (see Volpe, 0001) and supplying data from the prefetch buffer to the requestor in response to the data request and for speculatively loading from a memory to the buffer (0008).

6.	Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Kilgariff (US 8760460), and further in view of Hastings (US 20080120376)

Claim 8.    Bu in view of Aasheim and Kilgariff does not disclose, but Hastings discloses 
	wherein the consumer processor is configured to retrieve the memory entry and copy the respective memory entry to a second memory (e.g., copying first data from the shared file to first working buffer by a first aggregator, copying the first data directly from the first working buffer to the plurality of address spaces by the plurality of processors, 0005).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, with Hastings, providing the benefit of using a shared file that includes allocating a first working buffer between the shared file and a plurality of address spaces (see Hastings, 0005).

7.	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bu (US 20100332755) in view of Aasheim (US 20060179211) and further in view of Kilgariff (US 8760460), and further in view of Saputra (US 20130246672)

Claim 14.    Bu in view of Aasheim and Kilgariff does not disclose, but Saputra discloses wherein the ring buffer is an augmented ring that is initialized with a first quantity of additional slots, the subset of the slots having a second quantity, and wherein the first quantity equals the second quantity (e.g., the new buffer size may be a multiple (double, triple, etc.) of the original size, or the new buffer may be larger by a predetermined number of additional slots, para 0063 Fig. 7D).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  apparatuses and methods for improving synchronization between threads in a multi-core processor system, of Bu, with Aasheim, with Kilgariff, with 

Claim 20 is rejected for reasons similar to claim 14 above.

Response to Arguments
2.	Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 

For claims 1 and 15, Applicant argues that the cited reference (specifically Bu) do not disclose the limitations related to store the memory entry at the available slot at an offset in the ring.  Applicant specifically argues that Bu does not disclose at an offset limitation.  The Office disagrees.
		Bu discloses local variables for the producer thread 112.sub.1 are stored in memory 120 when the shared ring buffer 122 is first initialized (0025).  letting NEXT( ) be the function that advances write or read to the next buffer slot (0033). the local control variables nextWrite represent the local control variables of the producer thread 112.sub.1 and the consumer thread 112.sub.2 that point to the next buffer slot of the shared ring buffer 112 to be inserted to  (0035).i producer thread 112.sub.1 (consumer thread 112.sub.2) advances the write (read) variable only after a batchSize number of data items have been inserted (extracted) to (from) shared ring buffer 122 (0052).n value of wBatch (rBatch) is incremented by one for every data item being inserted (extracted) by the producer thread 112.sub.1 (0053).  FIG. 3, first cache 114.sub.1 associated with producer thread 112.sub.1 stores the wBatch variable in its local control variables cache line and stores the batchSize variable in its constant variables cache (0057).  values of the nextWrite and the localRead variables (0074).ed,(

	Next, Applicant argues that the cited references do not disclose the limitations related to wherein a subset of the slots is initialized with an initialization value, or wherein the initialization value is interpreted as an unavailable slot by the producer processor.  The Office disagrees.


In addition, Bu discloses local variables for the producer thread 112.sub.1 are stored in memory 120 when the shared ring buffer 122 is first initialized (0025).  
	Next, Applicant argues that the cited references do not disclose the amended limitations related to invalidate one of the subset of slots in the ring buffer by overwriting the initialization value with an invalid value to transition the one of the subset of slots from an unavailable slot to an available slot.  The Office disagrees.
	Kilgariff discloses When the reference count reaches zero, the CBE 358 is no longer needed, and the area allocated for the CBE 358 within the general-purpose multi-use cache 350 may be invalidated. It is advantageous to invalidate the allocated area so other units may use the portions of the general-purpose multi-use cache 350 not needed for CBEs 358.  Additionally, invalidating the allocated area also prevents the general-purpose multi-use cache 350 from attempting to write the data stored in the CBE 358 to memory when the cache entries are marked as dirty. (col 21:25-59).

	For claim 19, Applicant’s arguments are similar to arguments for claims 1 and 15, addressed above.

	Applicant’s arguments for dependent claims 2-14, 16-18 and 20 are based on dependency from claims 1, 15 and 19, which are addressed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GAUTAM SAIN/Primary Examiner, Art Unit 2135